                                                                                          PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 SHEMARIAH LEE OWENS,

               Petitioner,

        -v-                                                       18-CV-280
                                                                  ORDER
 CAPTAIN COVENY,

            Respondent.
___________________________________

       The petitioner, Shemariah Lee Owens, an inmate at the Elmira Correctional

Facility, filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254.

Docket Item 1. The Court issued a scheduling order, Docket Item 3; the respondent

responded to the petition, Docket Items 20-21; and the petitioner replied, Docket Item

22.

       The petitioner also has moved for the issuance of subpoenas for deposition

testimony, Docket Item 5, and for the appointment of counsel, Docket Items 6 and 8.

For the reasons that follow, the petitioner’s motions are denied.


                               ISSUANCE OF SUBPOENAS


       “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled

to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904

(1997). Instead, “discovery is allowed only if the district court, acting in its discretion,

finds ‘good cause’ to allow it.” Ferranti v. United States, 480 F. App'x 634, 638-39 (2d

Cir. 2012) (quoting Bracy, 520 U.S. at 904). To satisfy the good cause standard, a

petitioner must present “specific allegations” that give the district court “reason to

                                               1
believe that the petitioner may, if the facts are fully developed, be able to demonstrate

that he is . . . entitled to relief.” Bracy, 520 U.S. at 908-09 (quoting Harris v. Nelson, 394

U.S. at 300 (1969)). A “district court enjoys ‘broad discretion’ to determine whether

discovery is warranted in a habeas proceeding.” Ferranti, 480 F. App'x at 638-39.

       Here, the petitioner requests that the Court issue subpoenas for depositions of

six individuals “to show and prove the Constitutional violations, to provide supporting

testimony of innocence, and to impeach witness prior testimony during criminal trial.”

Docket Item 5 at 1. These general statements do not constitute “specific allegations”

that suggest that there is good cause for discovery in this case. Accordingly, the

petitioner’s motion for issuance of subpoenas is denied.


                              APPOINTMENT OF COUNSEL


       Under 28 U.S.C. § 1915(e)(1), the Court may appoint counsel to assist indigent

litigants. See, e.g., Sears, Roebuck & Co. v. Charles W. Sears Real Estate, Inc., 865

F.2d 22, 23 (2d Cir. 1988). It is well established that prisoners have no constitutional

right to counsel when collaterally attacking their convictions, however. Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987); Murray v. Giarratano, 492 U.S. 1 (1989). Instead,

appointment of counsel is generally within the court’s discretion. See In re Martin-

Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984).

       Habeas petitioners who qualify under the Criminal Justice Act are entitled to

counsel if an evidentiary hearing is required. See Rules Governing Section 2254 Cases

in the United States District Courts, Rule 8(c); see also Graham v. Portuondo, 506 F.3d

105 (2d Cir. 2007). Here, however, there is no indication that an evidentiary hearing will

be required. Moreover, the petitioner has not provided the Court with any information

                                              2
indicating that the interests of justice require the appointment of counsel. The petitioner

has already submitted a petition, Docket Item 1, and a reply, Docket Item 22, and it

appears that the claims raised can be addressed based on the record already before

the Court. If, upon review, the Court determines that an evidentiary hearing is required

or that the interests of justice require appointment of counsel, the Court will appoint

counsel at that time.


                                          ORDER


         Accordingly, the petitioner's motion for the issuance of subpoenas, Docket Item

5, is DENIED, and the petitioner’s motions for appointment of counsel, Docket Items 6

and 8, are DENIED without prejudice.

         SO ORDERED.



Dated:         October 16, 2019
               Buffalo, New York


                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
